UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):August 14, 2007 Opexa Therapeutics, Inc. (Exact Name of Registrant as Specified in Its Charter) Texas (State or Other Jurisdiction of Incorporation) 001-33004 76-0333165 (Commission File Number) (I.R.S. Employer Identification No.) 2635 N. Crescent Ridge Drive The Woodlands, Texas 77381 (Address of Principal Executive Office) (ZipCode) Registrant’s telephone number, including area code:(281) 272-9331 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communication pursuant to Rule 425 under the Securities Act (17CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) oPre-commencement communication pursuant to Rule 144d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) EXPLANATORY NOTE: Opexa Therapeutics, Inc.’s (“Opexa”) Current Report on Form8-K filed on October3, 2007 is hereby being amended to correct the Item under which the disclosure was made.The original Form8-K inadvertently listed the disclosure under Item2.02.The information disclosed in the 8-K was information previously publicly disclosed and did not qualify for disclosure under Section2.02, thus Opexa is filing this amendment properly filing the information under Section8.01. Item 8.01.Other Events. On August14, 2007 Registrant filed its Quarterly Report on Form10-QSB for the quarter ended June30, 2007.On August14, 2007, Registrant announced its results of operations in a press release.A copy of the press release is attached as Exhibit99.1. Item 9.01.Financial Statements and Exhibits (c)Exhibit99.1 The following exhibit is to be filed as part of this 8-K: Exhibit No. Description 99.1 Press release issued August14, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. OPEXA THERAPEUTICS, INC. By: /s/ David B. McWilliams David B. McWilliams President and Chief Executive Officer DATE:November 9, 2007 EXHIBIT INDEX Exhibit No. Description 99.1 Press release issued August14, 2007
